DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 8, 10, 11, 14-17, 20, 23, 24, and 26-28 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 14-17, 20, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sourabh et al., (WO2013/181557), and in view of Bruckman et al., “Chemical Modification of the Inner and Outer Surfaces of Tobacco Mosaic Virus (TMV),” Methods Mol Biol 2014; 1108: 173-185 (Protocol first published online October 30, 2013).
	Sourabh teaches a plant virus carrier for a cytotoxic agent. See abstract.  Several viral nanoparticles have been developed, including Tobacco mosaic virus and bacteriophage M13. See par. 4.  The filamentous carrier can be PEGylated, which is known to reduce the immunogenicity and enhance stability and pharmacokinetics.  See par. 8.  Even further, cytotoxic agents can be directly conjugated to the plant virus particle or can be encapsulated in a carrier. antitumor agent, photoactivated agent, or radioactive agent. See par. 52.  The compositions can include a diluent, including water.  See par.’s 65 and 67.  Cancers that can be treated including breast, brain, colon, and others. See par. 56.  Even further, cationic nanoparticles have enhanced tumor homing properties and also exhibit higher vascular permeability compared to their anionic counterparts.  See par. 87.  According to the instant Specification, cationic anticancer agents can be readily identified by a POSA. See par. 39.  Further, the interior channel of TMV has a density of negative charges that give rise to an affinity for the interior channel by cationic agents that are electrostatically driven to the interior. See Spec. @ par. 75.  
	Sourabh does not teach encapsulation in the inner channel of the TMV of an anticancer agent.
	Bruckman explains that the inner and outer surfaces of the TMV plant viral particle are modifiable.  Bruckman explains that therapeutics as well as MRI contrast agents can be loaded onto interior glutamic acids 97 and 106 residues.  Further, and as noted above, it appears that the cationic agents will have a natural affinity for the inner channel based on the electrostatic charges of the cationic agent and the negative charges in the inner channel.  Thus, this would appear to result to some degree when a cationic agent is used.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Sourabh and Bruckman.  One would have been motivated to do so because cationic platinum based anticancer agents, which are readily identified by a POSA, would naturally reach the interior channel of a TMV viral particle based on the electrostatic forces involved with a negatively charged viral particle and a cationic anticancer agent.  Further, Sourabh teaches that TMV nanoparticles are known for use as a KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11, 14-17, 20, 24, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,624,975. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same products and methods of using a cationic platinum-based anticancer agent.  .
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628